COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-17-00294-CR


TREVOR WARD                                                          APPELLANT

                                           V.

THE STATE OF TEXAS                                                       STATE


                                        ----------

       FROM COUNTY CRIMINAL COURT NO. 1 OF DENTON COUNTY
                TRIAL COURT NO. CR-2016-08486-A

                                        ----------

              MEMORANDUM OPINION1 AND JUDGMENT
                                        ----------

      We have considered “Appellant’s Unopposed Motion To Dismiss,” which

complies with rule 42.2(a). Tex. R. App. P. 42.2(a). Because this court has not

yet issued a decision in this case, we grant the motion and dismiss the appeal. 2

See Tex. R. App. P. 42.2(a), 43.2(f).


      1
       See Tex. R. App. P. 47.4.
      2
       Appellant’s counsel’s motion to withdraw is denied as moot.
                                         PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 28, 2018




                                2